Title: To George Washington from Robert Donald, 6 June 1793
From: Donald, Robert
To: Washington, George



Monblon June 6th 1793

Will your Exellancy Permitt a fourty years agoe Aquentance to Sollicate your notice of the bearer Mr Jas D. Smith (my Nephew) who has been for some years an Inhabitant of your Province, and who I belive Intends removeing to your City of Washington, where under your Paternage I flatter myself he may push his way in your Riseing States, much better then I was able after a Seventeen years residance.
My first Aquantance with Your Exellancy was at our Mutuall Werthy friend Governour Dinwiddies on your return from the Ohio in I think 1751 or 2 and next day I had the Honour

of your Compy to my residance at Pages in Hanover County, and was afterwards often in your Compy at Wmburg untill I left the Country with the Governours Family in the year 1758—all of whom are now dead except little Beckie who is married to a Mr Hamilton and resides in London. I want words to Apolegise for this Freedom and have the Honour to be with Unspeakable Esteem & regard Your Exellancy most obedient and most Faithfull humble Servant

Robert Donald

